Citation Nr: 1731023	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-20 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

J. A. Sebastian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1967 to June 1969, including service in Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDING OF FACT

At no point during the pendency of this appeal has the Veteran's PTSD been productive of more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent for service-connected PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

1. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A, 38 C.F.R. § 3.159, requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). In the present case, the RO notified the Veteran of the evidence required to substantiate his claim in November 2009.

VA has also satisfied its duty to assist the Veteran. All potentially relevant and identified evidence has been associated with the claim. The Veteran's military personnel records, VA treatment records, VA examination reports, private medical records, and statements from the Veteran, his wife, and his representative have been considered. 

VA afforded the Veteran examinations in November 2009, February 2012, and March 2016 for his service-connected PTSD. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the VA examination reports are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and contentions, and the examiners described the Veteran's PTSD in sufficient detail to allow the Board to make a fully informed determination. The examiner also provided the necessary opinion supported by rationale. Id.; see Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). 

II. Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Ratings are assigned based on the average impairment of earning capacity resulting from a service-connected disability. 38 C.F.R. § 4.1. Where two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is necessary to consider the complete medical history of the veteran's condition. 38 C.F.R. §§ 4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2. VA shall consider all information and lay and medical evidence of record. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Veteran's PTSD was evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. Under 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders provides that a 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002). However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).  More importantly, however, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.  

In assessing the degree of psychiatric disability, Global Assessment of Functioning (GAF) scores are for application and reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996); see also 38 C.F.R. § 4.125, 4.130. A GAF score of 41-50 is defined as: "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." A GAF score of 51-60 is defined as: "[m]oderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)." A GAF score of 61-70 indicates: some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. Id.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated "DSM-5."  Although the Board will consider the Veteran's GAF scores, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  

III. Facts and Analysis

The Veteran's PTSD is currently evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, DC 9411 (2016).  The Veteran filed an increased rating claim in July 2009 asserting that his PTSD should be rated as 50 percent disabling. The Veteran asserted that he experienced an increase in his depression, and had trouble sleeping, even with his medications.  For the reasons that follow, the Board concludes that an increased rating is not warranted.  The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity of his PTSD warrants no more than the 30 percent rating currently assigned.

In connection with his claim, VA afforded the Veteran a VA examination in November 2009, during which the Veteran reported sleep disruption, irritability, social withdrawal, depressed mood, and anhedonia. He also reported to the examiner suicidal ideation but no immediate suicidal ideation, intent, or plan.

The Veteran's GAF score was 58. As noted above, a GAF score of 51-60 is defined as moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). The Veteran did not report any panic attacks, although he did state that he experienced some hallucinations, but these were related to medication, which ceased with time. The Veteran was considered mild/moderately impaired with regard to psychosocial functioning. 

The Veteran was described as having a good relationship with his second wife, and his two children, aged 24 and 22. He stated that he visited his mother every couple of weeks. He maintained contact with his two siblings. He was found capable of managing his own financial affairs, although he turned over bills to his wife because they "got to be too much of a headache" for him. The Veteran socialized with friends and engaged in some leisure activities. He reported that he no longer enjoyed fishing, but described bowling with a league once a week and attending church weekly. 

Although the Veteran subjectively reported mild short-term memory problems, he was able to recall three of three words immediately following presentation and three of three words after a delay. He was able to spell a word backward and forward. The examiner noted the Veteran's reported sleep disruption, irritability, social withdrawal, and depressed mood. He noted that the Veteran reported his symptoms had worsened due to increased depression, loneliness, and social withdrawal and the examiner found the symptoms were chronic moderate and ongoing. Significantly, the clinician found that the psychosocial functioning impairment was considered related to PTSD, as his symptoms were consistent with his PTSD. Ultimately, the VA examiner indicated that the effects of the Veteran's PTSD resulted in occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but with generally satisfactory functioning (routine behavior, self-care and conversation normal).

In a September 2010 Notice of Disagreement, the Veteran stated that he was not afforded the opportunity to express his feelings or to explain what he felt was going on with his PTSD to the VA examiner, and included a letter from his second wife, to whom he was married in April 1983. She stated that the Veteran had headaches, depression, and anxiety. She also stated that her husband slept only if medicated, and that he was up most of the night because of paranoia.

In a December 2010, Statement in Support of Claim, the Veteran restated his concerns that the PTSD examiner did not listen to him.

In a January 2012 Statement in Support of Claim, the Veteran requested a new VA psychiatric examination and stated that his first marriage ended because his wife at the time stated that he "was crazy from the war." The Veteran stated his symptoms compared more to the 50 percent rating criteria than the 30 percent, and indicated that, as far back as the 1970s and 1980s, he experienced confrontations at his workplace to the extent he had to take time off of work after a couple of episodes. 

The Veteran also stated that he felt his judgment and abstract thinking were impaired, and that the smallest inconveniences or common daily problems, like car problems, were exaggerated in his mind and became overwhelming problems.
In addition, the Veteran reported concern for his memory, and that he had extreme problems getting to sleep at night even with medications. He stated "that his mind would run and he had all sorts of thoughts of shooting people. He imagined different scenarios of how he would shoot an intruder, to make sure they were dead, and that he slept with a gun beside his bed."

In February 2012, the Veteran underwent another psychiatric examination, in which he reported having a "lot more bad days" and being bothered by distractibility, irritability, and anger response. In addition, the Veteran stated that he had the energy to do things but lacked the desire. The Veteran was less able to engage in desired activities due to back pain and discomfort, and that his lack of activity contributed to feelings of worthlessness and guilt. The report noted that the Veteran had ready access to firearm and ammunition and kept a loaded gun on nightstand when sleeping.

The VA examiner opined that the Veteran endorsed an increase in symptoms of re-experiencing, but she stated that the frequency had not changed significantly from the time of the November 2009 psychiatric assessment. The VA examiner opined that other symptoms appeared to be relatively stable. Despite a reported mild increase in social isolation reported by the Veteran, the examiner found that the Veteran continued to have friends and engaged in some leisure activities such as bowling several times a month. The Veteran informed the examiner that he had pains related to his sciatica, frequent pain in his back, and that he was scheduled for a lower epidural.

The February 2012 VA examiner assigned a GAF score of 55 and found the Veteran well-groomed in appearance, alert, pleasant, and cooperative with the interview. His affect was full in range and appropriate to thought content. Speech was unremarkable, and his speed of thinking and responding was within normal limits. Thought processes were logical and goal directed, and there was no overt evidence of any gross cognitive confusion. Both the Veteran's insight and judgment were good, as was his impulse control. At this examination, the Veteran was able to recall three of three words immediately following presentation and three of three words after a delay. Mental calculations were good. The Veteran was capable of managing his own financial affairs. Though the Veteran indicated panic attacks, the examiner stated that the symptoms did not meet the criteria for panic attacks. 

The Veteran's clinical findings included depressed mood, anxiety, and suspiciousness, chronic sleep impairment, and mild memory loss. The VA examiner's ultimate finding was that the Veteran's PTSD symptoms appeared relatively stable.

In March 2012, the Veteran attended the first mental health group session, and the group counseling session counselor noted that the Veteran's interaction was moderate. The Veteran maintained stability in mood and conduct, and he exhibited a calm clinical impression. The suicide assessment risk was assessed as low. At the group session, the participants discussed the challenges of getting older and how their own functional adjustment was being impacted.

During an April 2012 group session, the Veteran's interaction with the group increased to active, and his participation continued as active during sessions from June through December of 2012. The Veteran continued with group therapy throughout 2013.

In his July 2012 Substantive Appeal, the Veteran contended that his symptoms were judged to not have worsened since the original exam, and that the 30 percent rating was inappropriate in the first place. He explained that he had told the examiner, in February 2012, that he dreaded doing almost everything. He stated that when he had been employed, he took sick leave for periods of two to three months on three different occasions due to his nerves.

He also stated that his first wife filed for divorce after three years of marriage on the basis of his mental problems from Vietnam, that he felt isolated when around a group of people, and that the holidays were the worst. He indicated that he imagined scenarios where he was presented with the opportunity to shoot and kill someone. He remarked that his daydreaming interfered with home responsibilities, and that he put a loaded gun to his head. Finally, he stated that although he had learned to mostly cover his true emotions around people to whom he was not close, he felt that was not indicative of the way he felt. 

During a July 2013 outpatient clinic visit, the Veteran reported doing much better and sleeping better. He stated that his depression had improved, and he remarked that he did get a little down at times but not often. He denied any anxiety and denied any suicidal thoughts.

In April 2014, a VA psychiatrist completed a psychiatric and neurological evaluation of the Veteran, reviewed the risk factors for suicide and homicide, and he found that the risk for suicide was low and the risk for homicide was low. The psychiatrist noted no thoughts of suicide, no attempts at suicide, though the means.
In addition, the examiner specifically noted no suicidal/homicidal ideation, plan or intent. The psychiatrist found that the Veteran's thought content showed no delusions. Recent and remote memory was evaluated as intact, language was at least average vocabulary, and the Veteran was knowledgeable about current events. 

An April 2014 group counseling session, the counselor reviewed prior suicide risk screenings and concluded that the Veteran was already receiving needed treatment. The Veteran's interaction participation was rated as active. The Veteran maintained stability in mood and conduct, and he exhibited a calm clinical impression. The counselor assessed the Veteran with mild impairment.

In a June 2014 medical follow-up appointment, the Veteran reported that he had a garden that he enjoyed and that he attended PTSD group sessions, where he found support. The Veteran attended group therapy sessions regularly throughout 2014. A June 2014 group counseling session noted that the counselor had reviewed prior suicide risk screenings, and reported that the Veteran was already receiving needed treatment. The Veteran's interaction participation was rated as active. The Veteran maintained stability in mood and conduct, and he exhibited a calm clinical impression. The counselor assessed the Veteran with mild impairment.

In September 2014, the Veteran reported improvement in several areas during an appointment with a Psychiatric Nurse Practitioner: his energy had increased with new medicine and his irritability was better; he reported isolating himself from others and stated that, every once in a while, he had a hyperstartle response. The Veteran appeared clean and neat; his speech was at a regular rate. The Veteran's thought processes and content were coherent and logical. Both insight and judgment were fair. Neither suicidal nor homicidal ideas were present.

Throughout 2015, the Veteran continued with group therapy. At a group counseling session in November 2015, the Veteran participated actively, exhibited stability in his mood and conduct, and gave an impression of calmness. His impairment was rated mild. During a November 2015 outpatient clinic visit, the Veteran appeared well groomed and he was pleasant, cooperative, and patient. 

The Veteran continued with group therapy throughout 2016. His impairment was rated as mild. He participated actively, gave a calm clinical impression, and was rated with mild impairment. He stated that he did not have access to firearms or other lethal means.

In March 2016, the Veteran underwent another evaluation for his PTSD. During the March 2016 examination, the Veteran described his mood as depressed and anxious, and as having worsened over the past few years. The Veteran reported constant feelings of sadness and trouble remembering recent activities and events. Moreover, the Veteran reported that he had withdrawn from bowling, was occasionally short-tempered, felt that he was prone to excessive worry, and spent most of his time in his recliner watching television.

The examiner noted that the Veteran was fully oriented, memory showed immediate word recall of three out of three words; word recall after a short-time delay was two of three words; and, the Veteran recalled the third word with semantic cueing. Word recall after a long-time delay was three words out of three. His attention was adequate for the examination, and although he was unable to interpret a spoken proverb, his judgment was average, intelligence was average, his insight was fair, and his impulse control was fair. In evaluating the current suicidal/homicidal ideation, the examiner noted intermittent thoughts but no stated intent or plan. 

The VA examiner's clinical findings included depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss. In addition, the examiner noted disturbances of mood and motivation. The examiner reviewed the Veteran's relevant mental history, and that the Veteran denied any suicide attempts/hospitalizations. The examiner noted his behavioral observations and found the Veteran's affect was only slightly constricted, his attitude was polite and cooperative, and he exhibited no signs of distorted thoughts or perceptions. 

The examiner noted that the Veteran's son lived close by and that he was close to him and to his two young grandchildren. The Veteran talked to his sister and brother about once every two-three weeks. In addition, he visited his mother about twice a month. The Veteran's daughter and a granddaughter resided with the Veteran and his wife. The examiner ultimately opined that the effect of the Veteran's PTSD produced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Based on the lay and medical evidence discussed above, the Board finds that the Veteran's service-connected PTSD is properly rated as 30 percent disabling.  All three VA examiners concluded that the effects of the Veteran's PTSD resulted in no more than occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks.  Neither the psychiatric evaluations, the group-therapy treatment notes, nor the Veteran's lay statements of record support a higher rating.  In addition, the Veteran's GAF scores from two examinations, in November 2009 and February 2012, reflect moderate symptoms, with scores of 58 and 55, respectively.  Moreover, group counseling session notes indicated that the Veteran had mild impairment over the course of several years of observation. 

Turning to the lay and medical evidence of record, the evidence does not reflect that the criteria set forth for a 50 percent disability rating is demonstrated. Rather, the frequency, duration, and severity of the Veteran's symptoms of depressed mood and anxiety, sleep difficulty, low motivation, and excessive worry more closely approximate a 30 percent rating.  In order to qualify for the higher disability rating, the Veteran's symptoms would need to more nearly approximate flattened affect or panic attacks more than once a week, difficulty in understanding complex commands, memory impairment, impaired judgment and abstract thinking, disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships. 

The Veteran reported to the psychologist during the February 2012 VA psychiatric examination that he engaged in verbal disagreements with his wife, but he denied physical acting out.  The VA examiner found the Veteran's impulse control was good. Finally, even though the Veteran endorsed having experienced panic attacks, which by his description involved becoming irritable and short fused during completion of tasks, such symptoms did not meet criteria for panic attacks according to the VA examiner. The Veteran did not exhibit flattened affect, circumstantial, circumlocutory, or stereotyped speech, or panic attacks more than once a week. The clinical testing showed that the Veteran displayed no impaired judgment or impaired abstract thinking.  The majority of the evidence shows that the Veteran does not suffer from impairment of short and long-term memory.  Additionally, the Veteran did not exhibit difficulty in establishing and maintaining effective social relationships.  It is noted that he maintained a 34-year relationship with his second wife. 

Despite the Veteran's statements of the severity of his symptoms, the medical evidence shows that the Veteran exhibited mild memory loss.  Psychological testing showed his ability to recall word lists. Specifically, during the November 2009 examination, the Veteran exhibited ability to recall the word list. Similarly, the Veteran was able to recall three of three words during his February 2012 examination, and told the VA examiner at that examination that he managed his own medications and denied forgetting to take mediations. In addition, in April 2014, a VA psychiatrist evaluated the Veteran's recent and remote memory as intact. 

During the March 2016 examination, the Veteran exhibited complete word recall: both short time and long-time delay.  In reference to the Veteran's memory loss, the Board accords greater weight to VA examinations, and the psychiatric and neurological evaluations that measured the Veteran's recall ability. In addition, despite the Veteran's contentions that his judgment and abstract thinking were impaired, the clinicians consistently reported no impaired judgment or impaired abstract thinking.  See Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board must assess the credibility and weight given to evidence).  

Additionally, even though the Veteran stated that he had sleep impairment, the Board notes that the Veteran has sleep apnea and used a CPAP machine for that condition.  Moreover, he stated during the November 2012 examination that he often removed the machine at night. The Board notes that chronic sleep impairment is among the criteria for the 30 percent rating.  The Board acknowledges that the Veteran is competent to provide evidence regarding his sleep impairment, see Layno v. Brown, 6 Vet. App. 465 (1994); however, the Board finds that this evidence is consistent with the 30 percent disability rating that has been assigned.  

In addition, the Board acknowledges the Veteran's wife's statement that the Veteran has depression and anxiety, slept with a big stick under the bed, talked about going on patrol in Vietnam, and slept only if medicated.  Ultimately, however, the Board finds that these statements are, again, consistent with the 30 percent disability rating assigned insofar as the criteria contemplates depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often).  Again, with regard to panic attacks specifically, the Board notes that the February 2012 VA examiner explicitly acknowledged that the Veteran indicated panic attacks; however, the examiner found that the symptoms did not meet the criteria for panic attacks.  

The Board acknowledges that the Veteran has made statements regarding suicidal ideation.  Mental health history notes in all three VA medical examinations noted no suicide attempts or hospitalizations.  Additionally, in July 2013 outpatient visit, the Veteran denied any anxiety and denied any suicidal thoughts.  Further, in 2014, a VA psychiatrist concluded that the risk factors for suicide and homicide were low.  Ultimately, the Board finds that an increased disability rating is not warranted based on this symptomatology, as it does not result in social and occupational impairment with reduced reliability and productivity, the hallmarks of a 50 percent disability rating.  See Bankhead v. Shulkin, __ Vet.App. __, __, No. 15-2404, slip op. at  13 (Vet. App. May 9, 2017 (noting that the presence or lack of evidence of a specific sign or symptom listed in the evaluation criteria is not necessarily dispositive of any particular disability level); Vazquez-Claudio, 713 F.3d 117-18.  In that regard, as noted above, although the Veteran's symptoms are the "primary consideration" in assigning an evaluation under § 4.130, the determination of a particular evaluation requires a factual conclusion as to the level of occupational and social impairment. Vazquez-Claudio, 713 F.3d 112, 117-18.  

The Board finds that the same holds true for disturbances of motivation and mood.  Although noted as a symptom on examination in March 2016, the examiner ultimately opined that the Veteran's PTSD produced no more than occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Turning to the effects of the Veteran's PTSD symptomatology, with respect to social impairment, the Board notes that the Veteran has significant relationships with family members, and he maintains a relationship with his two children. He self-reported having a "pretty good" relationship with a granddaughter who recently moved into the home. He has stayed in contact with his extended family, including visits to his mother. The Veteran stated in the November 2009 exam that he attended church weekly, and participated in a bowling league. During the February 2012 VA examination, the Veteran reported to the psychologist that he attended holiday family get-togethers, attended bowling once a week with some friends, with whom he occasionally went fishing. During the March 2016 exam, he stated that he spent time with a friend whom he occasionally visited, was close to his son who lived close by and that he was close to his son's two children. The Veteran talked to his sister and brother about once every two-three weeks. As such, it cannot be said that the Veteran has difficulty in establishing and maintaining effective social relationships.

With regard to occupational impairment, the VA treatment records noted that the Veteran retired in 2004, after an almost 35-year career. Although he described confrontations in the workplace and taking time off work as a result of his PTSD, the Veteran nevertheless maintained a lengthy work history in the same industry and at the same job for thirty-four plus years, and was given a bonus to retire early. The VA examiner opined, in the November 2009 examination, that the Veteran's PTSD symptoms alone were not considered to render him unemployable. The VA examiner opined, in the February 2012 examination, that the Veteran's PTSD symptoms appeared relatively stable.  Finally, the March 2016 examiner found occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Ultimately, the Board finds that the Veteran's PTSD is not manifested by occupational and social impairment with reduced reliability and productivity due to symptom more nearly approximating the 50 percent rating criteria.  The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise. See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29   (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

The Board has considered the Veteran's claim and decided entitlement based on the evidence of record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to this claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Accordingly, the Veteran's appeal as to a disability rating in excess of 30 percent for his service-connected PTSD is denied.  


ORDER

Entitlement to a disability rating in excess of 30 percent for PTSD is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


